Citation Nr: 0919865	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-13 611 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.


FINDING OF FACT

Any current low back disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
medical records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. 
Court of Appeals for Veterans' Claims (Court) recently 
emphasized that while a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The Veteran claims that he has a current low back disability 
as a result of service.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through November 2008.  There are 
complaints of back pain beginning in April 2004, many years 
after service.  Diagnoses of muscle spasm/low back pain, 
thoracic kyphosis, and degenerative arthritis of the lumbar 
spine have been given.  

Based on the above, the evidence does show a current back 
disability, providing some positive evidence for this claim.

The STRs indicate complaints of low back pain in January 
1976.  The Veteran was placed on physical profile and treated 
with Motrin.  The examiner noted that it was the second such 
episode over the prior three months, and assessed muscle 
strain.  No chronic diagnosis of the back was made, and there 
are no further indications of complaints or treatment 
regarding back problems in service between January 1976 and 
separation in December 1976.  Indeed, the separation 
examination is silent for any back problems.  The STRs 
therefore reveal an acute condition that was resolved in 
service, providing evidence against this claim.  

The third requirement of service connection is a nexus 
between any current disability and service.

The Veteran was afforded a VA examination in November 2008.  
The Veteran complained of pain in the lumbar region, "just 
above the tailbone", which the examiner interpreted as the 
L2-L5 area.  The pain was described as moderate, sharp and 
burning, occurring several times per year and lasting for 3 
to 7 days at a time.  Upon physical examination, the Veteran 
displayed full range of motion with no pain.  X-rays 
indicated marked thoracic kyphosis, ossification of the 
anterior longitudinal ligament, diffuse moderate degenerative 
changes of the lumbar spine, and degenerative changes 
involving the sacroiliac joints.  The diagnosis was 
degenerative arthritis of the lumbar spine.  

The examiner opined that the low back condition is "less 
likely as not (less than 50/50 probability) caused by or a 
result of in-service illness, injury, or event".  The 
examiner noted that the Veteran does have documented 
treatment of a single episode of back pain which lasted one 
week, and a history of another episode of unknown duration 
and time frame, as per the medical history.  However, the 
examiner noted that the Veteran did not mention back pain on 
his exit physical, and no abnormal back findings were noted 
on the exit physical.  The examiner found that there is "no 
evidence that the Veteran sought any medical attention for 
any back complaints until the last several years".  The 
examiner concluded, "this long hiatus between a documented 
single episode of back pain and the onset of complaints of 
back pain some 25 years later, as well as the normal lumbar 
range of motion exam noted at that time, make it less likely 
than not that there is a cause and effect relationship 
between these conditions."  The examiner then opined that 
the normal range of motion exam and lack of a history of any 
specific injury suggest that the degenerative changes seen on 
X-ray are "just as likely as not age related".

The Board finds that the opinion of the VA examiner is 
entitled to great probative weight, as it is based upon 
complete physical examinations and a review of the Veteran's 
claims file and the entire medical history included therein.

There is nothing in the record to indicate a connection 
between the problems cited in 2004 and service that ended 
approximately 28 years earlier.  See Maxson v. Gober, supra 
(holding that it was proper to consider the Veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of years without 
complaints).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a low back disability.  There is simply no 
indication of any connection between service and the current 
problem years after service except the Veteran's statements.  
There is no medical indication that the condition was 
incurred in or caused by service and sufficient evidence 
against such a finding and the Veteran's statements are 
outweighed by the medical evidence of record. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a low back 
disability.  In denying his claim, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2004 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained service records and VA treatment records 
through November 2008, and the Veteran was afforded a VA 
spine examination in November 2008.  

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.


ORDER

The appeal is denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


